Citation Nr: 0113884	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

4.  Entitlement to an automobile or other conveyance and 
necessary adaptive equipment. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1954.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The Board notes that additional development is required as a 
matter of law before it can adjudicate the issues on appeal.  
A recent amendment to 38 U.S.C.A. § 5107 (West 1991) provides 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law requires that a claimant be afforded a thorough and 
contemporaneous medical examination, and also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
For reasons set forth below, additional development is needed 
to comply with the Veterans Claims Assistance Act of 2000.


I.  Traumatic Arthritis of the Knees

The record shows that the veteran sustained shell fragment 
wounds to both knees during the Korean War.  In September 
1987, the RO granted service connection for traumatic 
arthritis of the knees and assigned a 10 percent evaluation 
for each knee, effective from July 1987.  

In 1997, the veteran filed claims for increased evaluations 
for his knee disabilities.  A September 1997 rating decision 
denied the veteran's claims and continued the 10 percent 
evaluations.  That decision was based on a December 1996 VA 
general medical examination report.  Since then, the veteran 
has alleged this his knee disabilities have worsened and that 
he now requires the use of knee braces.  He maintains that 
both knees are productive of instability, severe pain, and 
limitation of motion.  However, the veteran has not been 
afforded a recent VA examination to determine if his knee 
disabilities have in fact increased.

The Board also points out that it is required to consider 
whether an increased evaluation for either knee is warranted 
on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Section 
4.40 provides, in pertinent part, that it is "essential that 
the examination on which ratings are based" adequately 
portray the "functional loss" accompanying the purportedly 
disabling condition which is the subject of the claim.  In 
defining that term, the regulation further states that 
functional loss may be due to "pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant" and that a joint "which becomes painful on use must 
be regarded as seriously disabled".  Section 4.45 states that 
to determine the factors causing disability of the joints 
inquiry must be directed toward, inter alia, "[p]ain on 
movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a low back disability as is limitation of 
motion, since "functional loss caused by either factor should 
be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

During his VA examination in December 1996, however, the 
examiner did not assess functional loss due to pain and 
weakness.  Moreover, this report did not include testing to 
identify the extent of any incoordination, weakened movement 
or excess fatigability on use.  Under these circumstances, 
the Board is of the opinion that the case should be remanded 
to the RO for an additional examination.  See VCAA (requiring 
that a claimant be afforded a thorough and contemporaneous 
medical examination).  The examiner should determine whether 
either knee disability is productive of painful motion, 
painful use, weakened movement, or excess fatigability, and 
should report the extent of any incoordination, weakened 
movement or excess fatigability on use.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.

The Board would also point out that, in a precedent opinion, 
the VA General Counsel held that a veteran who has arthritis 
and instability of the knees may receive separate ratings 
under Diagnostic Codes 5003 (degenerative arthritis) and 5257 
(recurrent subluxation or lateral instability).  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, the VA General Counsel has since held that separate 
ratings are only warranted in these types of cases when the 
veteran has limitation of motion in his knees to at least 
meet the criteria for a zero-percent rating under Diagnostic 
Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. 
at 204-7 and 38 C.F.R. §§ 4.40, 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998). 

Accordingly, during the veteran's VA examination, the 
examiner should specifically render a finding as to whether 
the veteran has both arthritis and instability affecting 
either knee.  The RO should consider these opinions in 
evaluating the veteran's disabilities to determine whether 
separate ratings are appropriate for arthritis and 
instability of the knees.  See VAOPGCPREC 23-97.





II.  Entitlement to Specially Adapted 
Housing Assistance or a Special Home 
Adaptation Grant / Automobile or Other 
Conveyance and Necessary Adaptive Equipment 

The veteran has been awarded service connection for residuals 
of frostbite of the feet with partial amputation of the toes, 
rated as 50 percent disabling; residuals of frostbite of the 
hands, rated as 30 percent disabling; and traumatic arthritis 
of the knees, each rated as 10 percent disabling.  He now 
claims that he is entitled to the benefits sought on appeal 
because these service-connected disabilities have resulted in 
the loss of use of his lower extremities, thereby hindering 
his ability to ambulate.  The Board finds, however, that 
additional medical development is required prior to further 
adjudication to ensure that the veteran's claims are fairly 
decided.  See VCAA.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss, or loss of 
use, of one lower extremity; or (3) the loss, or loss of use, 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss, or 
loss of use, of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 U.S.C.A. § 2101(a)(1)(2)(3) (West 1991 & Supp. 2000); 
38 C.F.R.               § 3.809(b)(1)(2)(3)(4) (2000).

In addition, a certificate of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance will be provided any eligible veteran or service 
member whose service-connected disability includes loss or 
permanent loss of use of one or both feet or hands.  For 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips due to service-connected disability 
is sufficient for entitlement to financial assistance.  See 
38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.808 (2000).  Adaptive equipment which is necessary to 
insure that the eligible person will be able to operate the 
automobile or other conveyance in a manner consistent with 
such person's safety shall be provided.  See 38 U.S.C.A. § 
3902(b)(1).  The term adaptive equipment includes that 
special equipment necessary to assist the eligible person to 
get into and out of the vehicle.  See 38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R.                  § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (2000), complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsiflexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

In this case, the Board notes that the veteran has not been 
afforded a VA examination since December 1996.  As noted, the 
VCAA requires that a claimant be afforded a thorough and 
contemporaneous medical examination.  Furthermore, the 
available clinical evidence is unclear as to whether the 
veteran experiences loss of use of one or both lower 
extremities or feet which meets the regulatory criteria 
enumerated in 38 C.F.R. §§ 3.808, 3.809, 3.350(a)(2).  In 
this regard, VA examination reports of record do not reveal 
significant clinical findings with respect to the veteran's 
service-connected disabilities.  Nevertheless, the veteran 
has reported that he requires knee braces and a cane for 
support, and that he has difficulty driving an automobile. 

Accordingly, the veteran should be afforded orthopedic and 
neurological examinations by the VA which should include 
medical opinions as to whether any of the veteran's service-
connected disabilities meets the regulatory criteria set 
forth in 38 C.F.R. §§ 3.808, 3.809, 3.350(a)(2).  The VA's 
duty to assist includes the duty to obtain VA examinations 
which provide an adequate basis upon which to determine 
entitlement to the benefit sought.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (2000); see also  Littke v. 
Derwinski, 1 Vet. App. 90 (1991), Johnson v. Brown, 9 Vet. 
App. 7 (1996) (examinations must address the rating criteria 
in relation to the veteran's symptoms). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
service-connected traumatic arthritis of 
the knees.  All indicated special studies 
(to include x-rays) and tests (to include 
range of motion studies) should be 
accomplished, and all clinical findings 
should be reported in detail.  The entire 
claims file, to include a complete copy 
of this REMAND, must be reviewed by the 
examiner.

The examiner should also render specific 
findings as to whether there is any 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with respect to 
each knee.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above with 
repeated use and during flare-ups.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion. All 
examination findings, along with the 
complete rationale for all opinion 
expressed, should be set forth in a 
typewritten report.

2.  The RO should afford the veteran 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected residuals of frostbite 
of the feet with partial amputation of 
the toes, residuals of frostbite of the 
hands, and traumatic arthritis of the 
knees.  All clinical findings should be 
reported in detail and the requested 
findings, as set forth below, should be 
reported separately for each lower 
extremity.  The examiners should review 
the claims folder and a copy of this 
remand before examining the veteran.  
With respect to the veteran's lower 
extremities, the examiners should 
indicate: 

(a)  whether there is loss, or loss of 
use, of both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 

(b)  whether there is loss, or loss of 
use, of one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair; 

(c)  whether the remaining function of 
either foot and/or leg, in terms of 
balance, propulsion, etc., could be 
accomplished equally well by an 
amputation stump with a prosthesis; 

(d)  whether there is extremely 
unfavorable complete ankylosis of either 
knee, or complete ankylosis of two major 
joints of a lower extremity, or 
shortening of either lower extremity of 3 
1/2 inches (8.9 centimeters) or more; 

(e)  whether there is complete paralysis 
of the external popliteal nerve (common 
peroneal) of either leg with consequent 
foot drop, organic changes, or other 
concomitants confirmatory of complete 
paralysis of the nerve; and 

(f) whether there is ankylosis of one or 
both of the veteran's knees or one or 
both hips.  

The examiners must be reminded that only 
the veteran's service-connected 
disabilities may be considered in 
rendering an opinion.  A complete 
rationale for each opinion should be 
provided.

3.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

4.  The RO should then readjudicate the 
issues of (1) entitlement to an increased 
evaluation for traumatic arthritis of the 
right knee, (2) entitlement to an 
increased evaluation for traumatic 
arthritis of the left knee, (3) 
entitlement to specially adapted housing 
assistance or a special home adaptation 
grant, and (4) entitlement to an 
automobile or other conveyance and 
necessary adaptive equipment, and 
entitlement to special monthly 
compensation based on the loss of use of 
both lower extremities.  Each decision 
should be made in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.  

5.  If any determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on all matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




